




EXHIBIT 10.37


Pool Corporation Executive Bonus Plan


The following is a description of the Pool Corporation Executive Bonus Plan (the
“Bonus Plan”) provided pursuant to Item 601(b)(10)(iii)(A) of Regulation S-K,
which requires a written description of a compensatory plan or arrangement when
no formal document contains the compensation information.
 
Each executive officer is eligible to earn an annual cash incentive (annual
bonus). The purpose of the annual bonuses is to promote the interests of our
Company and our stockholders by providing key employees with financial rewards
upon achievement of specified business objectives, as well as to help our
Company attract and retain key employees by providing attractive compensation
opportunities linked to performance results. In addition, we utilize annual
bonuses to focus corporate behavior on short-term goals for growth, financial
performance and other specific financial and business improvement metrics.
 
Our Chief Executive Officer is eligible to earn an annual bonus in an amount
equal to up to 200% of his base salary.  Our four most-highly-compensated
executive officers besides our Chief Executive Officer (collectively, our “Named
Executive Officers”) are eligible to earn annual bonuses in an amount equal to
up to 150% of their base salary. Bonuses payable to our Named Executive Officers
are annually approved by the Compensation Committee of our Board of Directors.
The annual bonuses paid to our Named Executive Officers are paid according to
formulas based on objective performance criteria with a small component being
discretionary. On February 23, 2010, the Compensation Committee of our Board of
Directors approved the following objective performance measures for Mr. Perez de
la Mesa as follows: earnings per share, return on total assets, cash flow from
operations, strategic planning and organizational development. Additionally, the
Compensation Committee approved the following objective performance measures for
each of our other Named Executive Officers as follows:
Mr. Mark W. Joslin - earnings per share, cash flow from operations, expense
management and certain operational and organizational objectives relating to
treasury, investor relations, internal audit, tax, human resources, and business
support;
Mr. A. David Cook - earnings per share, gross margin, divisional profit and
certain sales, marketing and strategic sourcing objectives;
Mr. Kenneth G. St. Romain - earnings per share, group operating profit, gross
margin, expense management, organization planning and development and certain
inventory related objectives; and
Mr. Stephen C. Nelson- earnings per share, gross margin and gross profit,
inventory related objectives, and certain operational and organizational
objectives relating to leasing and facilities management, information technology
and central shipping locations.
These same performance measures will continue to be used for future years until
changed by the Compensation Committee of our Board of Directors. Payment of
bonuses (if any) is normally made in February after the end of the performance
period during which the bonuses were earned.



